DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 

Response to Amendment
The amendment filed on 11/26/2021 has been entered:
Claim 1, 3, 4, 6, 8 – 12, 14, 15, 17, 19 – 22, 24, 25, 27, 29 and 30 remain pending in the application;
Claim 1, 3, 4, 6, 8 – 12, 14, 15, 17, 19 – 22, 24, 25, 27, 29 and 30 are amended;
Claim 5, 16 and 26 are cancelled.


Response to Arguments
Applicant’s remarks with respect to the 103 rejections to claim 11, 3 – 6, 8 – 12, 14 – 17, 19 – 22, 24 – 27, 29 and 30 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection for the following reasons.

Regarding the 103 rejection to independent claim 1, 12 and 22, applicant amended claim 1, 12 and 22 to include limitations “wherein after a determination that the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is not present in the sequence of measurements indexed by time, the method further comprises: iteratively increasing the window of time and repeating the operating the ultrasonic fingerprint sensor, the storing in the memory, and the determining whether the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is present until the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is determined to be present or a predetermined number of iterations is performed with no determination that the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is present.”, applicant submitted on p.12 – 15 that “Paragraph [0066] of Lee merely states that the "duration of a window should be sufficient to capture the frequency characteristic by encompassing two or more peaks at the lowest expected heart rate, corresponding to the longest heartbeat period." (emphasis added). There is no disclosure in [0066] or elsewhere in Lee (or the other cited references) of attempting to detect a "signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human" and "iteratively increasing the window of time and repeating the operating the ultrasonic fingerprint sensor, the storing in the memory, and the determining ... until the signal ... is determined to be present or a predetermined number of iterations is performed," as recited in the independent claims”; “Accordingly, because none of Schmitt, Schneider, Hamilton and Lee disclose or suggest all of the features of the independent claims, Applicant's independent claims are patentable over the cited references.”
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
The amended limitations as recited above are contingent limitations. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04 II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
In this case, the amended claim recites “determining whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in the sequence of measurements indexed by time” first, then the later wherein clause is only required if the determining step results in the condition that the oscillating signal within a rate range is not present. This means that if such signal is present, the method or apparatus function doesn’t require the iteration steps to infringe on the claims. The previously cited references in combination do teach all claim limitation till the determining step.
Thus, applicant’s arguments regarding the rejection to independent claim 1, 12 and 22 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of all dependent claims, applicant’s arguments submitted on p.15 – 16 rely exclusively on supposed deficiencies with the rejection to parent claim 1, 12 and 22. These remarks are not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.12 – 16 have been fully considered they are not persuasive and are moot in view of new grounds of rejection. The amendments result in new grounds of rejection.


Claim Objections
Claim 9 and 19 are objected to because of the following informalities:  
Claim 9 line 2, limitation “measuring the at least one of” should read “measuring at least one of”.
Claim 19 line 4, limitation “based on the statistical variance each” should read “based on the statistical variance of each”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 12, 15, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2014/0219521 A1; published on 08/07/2014) (hereinafter "Schmitt").

Regarding claim 1, Schmitt teaches a method ("From the foregoing description it will be apparent that there has been provided an improved … methods …" [0092]) comprising:
operating an ultrasonic fingerprint sensor with a controller to (“… in fingerprint image mode sensor array 10 is operated processor 13 to capture an image” [0063] …; "… and is configured to control transmission of signals, ... the sensor array 10 via the processor 13, the controller 16 …" [0076]):
transmit acoustic energy toward a surface of a finger ("… a transmit aperture 41 is selected by processor 13 to form a transmit beam or pulse 46 …" [0048]; "… thereby focusing transmit beam 46 along the intended volume 48 of that may contain the object or structure of interest, such as a blood vessel 50." [0049]; "After transmit beam 46 is launched into the tissue of the finger 30 ..." [0050]; to be launched into tissue, the beam must be transmitted toward the surface of the finger, this is inherent physical property of mechanical beam propagation) over a window of time ("… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]); and
capture a sequence of sets over the window of time ("FIG. 7A shows an example of the receive aperture 42 selected by processor 13 to receive beam or pulse 49 ..." [0051]; "… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]), each set comprising one or more subdermal snapshots of one or more reflections of the acoustic energy from one or more depths within the finger ("The delay in time of the combined output signal from beam former 53 over the sampling interval represents distance from the sensor array 10, and the amplitude or value 54 of the signal at different depths along the z dimension sampled during the sampling interval is recorded by processor 13 in memory 14 at x,y,z coordinates associated with that scan aperture 40." [0054]); 
storing in memory, for each location sampled in the finger, a sequence of measurements indexed by time for a plurality of measurements from each subdermal snapshot in each set in the sequence ("The processor 13 may receive combined output signal over the entire depth of the scan aperture 40, but records information in memory 14 over a desired range of volume's depth of intersecting volumes …" [0054]; “… locations of biomarkers that change over time, such as those associated with the vascular structure can be recorded …” [0083]); and
determining whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in the sequence of measurements indexed by time (“Heart rate and vessel wall motion is detected from lower frequency variations of pulsed and continuous wave ultrasound.” [0066]; “… locations of biomarkers that change over time, such as those associated with the vascular structure can be recorded and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]; this frequency is the heart rate; regarding the limitation "predetermined range", it is well-known in the art of medical diagnosis that a range or a threshold can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
In addition, the rest of claim recites ““wherein after a determination that the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is not present in the sequence of measurements indexed by time, the method further comprises: iteratively increasing the window of time and repeating the operating the ultrasonic fingerprint sensor, the storing in the memory, and the determining whether the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is present until the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is determined to be present or a predetermined number of iterations is performed with no determination that the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is present.” However, the above limitations are contingent limitations (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. See MPEP 2111.04 II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). In this case, the claim recites “determining whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in the sequence of measurements indexed by time” first, then the later wherein clause is only required if the determining step results in the condition that the oscillating signal within a rate range is not present. This means that if such signal is present, the method or apparatus function doesn’t require the iteration steps to infringe on the claims.

Regarding claim 4, Schmitt teaches all claim limitations, as applied in claim 1, and the limitation “wherein the window of time is increased by 1 second in each iteration after no signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is determined to be present” is contingent limitation, which is not required when the signal is determined to be present (See MPEP 2111.04 II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).

Regarding claim 12, Schmitt teaches an apparatus ("… a schematic diagram of a piezoelectric identification device 9 according to the present invention is shown." [0029]) comprising:
a memory ("… a memory 14." [0030]);
an ultrasonic fingerprint sensor ("… to enable all sensing operations by sensor array 10 as described herein, including at least fingerprint imaging …" [0036]); and
a controller ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "controller") coupled to the memory ("Memory 14, a signal generator 12, a controller 16 and a signal processor 76 arc also electronically attached to the bus and addressable by the processor 13, via the bus 70." [0075]) and the ultrasonic fingerprint sensor ("… the sensor array 10 via the processor 13, the controller 16 ..." [0076]); 
wherein the controller ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "controller") is configured to:
operate the ultrasonic fingerprint sensor ("… and is configured to control transmission of signals, ... the sensor array 10 via the processor 13, the controller 16 …" [0076]) to:
transmit acoustic energy toward a surface of a finger ("… a transmit aperture 41 is selected by processor 13 to form a transmit beam or pulse 46 …" [0048]; "… thereby focusing transmit beam 46 along the intended volume 48 of that may contain the object or structure of interest, such as a blood vessel 50." [0049]; "After transmit beam 46 is launched into the tissue of the finger 30 ..." [0050]; to be launched into tissue, the beam must be transmitted toward the surface of the finger, this is inherent physical property of mechanical beam propagation) over a window of time ("… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]); and
capture a sequence of sets over the window of time ("FIG. 7A shows an example of the receive aperture 42 selected by processor 13 to receive beam or pulse 49 ..." [0051]; "… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]), each set comprising one or more subdermal snapshots of one or more reflections of the acoustic energy from one or more depths within the finger ("The delay in time of the combined output signal from beam former 53 over the sampling interval represents distance from the sensor array 10, and the amplitude or value 54 of the signal at different depths along the z dimension sampled during the sampling interval is recorded by processor 13 in memory 14 at x,y,z coordinates associated with that scan aperture 40." [0054]); 
store in the memory, for each location sampled in the finger, a sequence of measurements indexed by time for a plurality of measurements from each subdermal snapshot in each set in the sequence ("The processor 13 may receive combined output signal over the entire depth of the scan aperture 40, but records information in memory 14 over a desired range of volume's depth of intersecting volumes …" [0054]; “… locations of biomarkers that change over time, such as those associated with the vascular structure can be recorded …” [0083]); and
determine whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in the sequence of measurements indexed by time (“Heart rate and vessel wall motion is detected from lower frequency variations of pulsed and continuous wave ultrasound.” [0066]; "… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]; this frequency is the heart rate; regarding the limitation "predetermined range", it is well-known in the art of medical diagnosis that a range or a threshold can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
In addition, the rest of claim recites “wherein after a determination that the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is not present in the sequence of measurements indexed by time, the controller is further configured to: iteratively increase the window of time and repeat operations of operate the ultrasonic fingerprint sensor, store in the memory, and determine whether the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is present until the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is determined to be present or a predetermined number of iterations is performed with no determination that the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is present.” However, the above limitations are contingent limitations (The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04 II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). In this case, the claim recites “determine whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in the sequence of measurements indexed by time” first, then the later wherein clause is only required if the determining function results in the condition that the oscillating signal within a rate range is not present. This means that if such signal is present, the method or apparatus function doesn’t require the iteration steps to infringe on the claims.

Regarding claim 15, Schmitt teaches all claim limitations, as applied in claim 12, and the limitation “wherein the controller is further configured to increase the window of time by 1 second in each iteration after no signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is determined to be present” is contingent limitation, which is not required when the signal is determined to be present (See MPEP 2111.04 II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).

Regarding claim 22, Schmitt teaches an apparatus ("… a schematic diagram of a piezoelectric identification device 9 according to the present invention is shown." [0029]) comprising:
means for storing ("… a memory 14." [0030]);
means for sensing ultrasound ("… to enable all sensing operations by sensor array 10 as described herein, including at least fingerprint imaging, and three-dimensional ultrasound imaging." [0036]); and
means for controlling ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "means for controlling") coupled to the means for sensing ultrasound ("… the sensor array 10 via the processor 13, the controller 16 ..." [0076]); 
wherein the means for controlling ("... the processor 13, the controller 16 ..." [0076]; the processor and the controller together are interpreted as the claimed "means for controlling") is configured to:
operate the means for sensing ultrasound ("… and is configured to control transmission of signals, ... the sensor array 10 via the processor 13, the controller 16 …" [0076]) to:
transmit acoustic energy toward a surface of a finger ("… a transmit aperture 41 is selected by processor 13 to form a transmit beam or pulse 46 …" [0048]; "… thereby focusing transmit beam 46 along the intended volume 48 of that may contain the object or structure of interest, such as a blood vessel 50." [0049]; "After transmit beam 46 is launched into the tissue of the finger 30 ..." [0050]; to be launched into tissue, the beam must be transmitted toward the surface of the finger, this is inherent physical property of mechanical beam propagation) over a window of time ("… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]); and
capture a sequence of sets over the window of time ("FIG. 7A shows an example of the receive aperture 42 selected by processor 13 to receive beam or pulse 49 ..." [0051]; "… after an initial mapping of biomarkers within a vascular subcutaneous structure, a second, third and possibly a fourth mapping of one or more biometric markers over time, to identify dynamic properties of portions of subcutaneous tissue." [0082]), each set comprising one or more subdermal snapshots of one or more reflections of the acoustic energy from one or more depths within the finger ("The delay in time of the combined output signal from beam former 53 over the sampling interval represents distance from the sensor array 10, and the amplitude or value 54 of the signal at different depths along the z dimension sampled during the sampling interval is recorded by processor 13 in memory 14 at x,y,z coordinates associated with that scan aperture 40." [0054]);
store in the means for storing, for each location sampled in the finger, a sequence of measurements indexed by time for a plurality of measurements from each subdermal snapshot in each set in the sequence ("The processor 13 may receive combined output signal over the entire depth of the scan aperture 40, but records information in memory 14 over a desired range of volume's depth of intersecting volumes …" [0054]; “… locations of biomarkers that change over time, such as those associated with the vascular structure can be recorded …” [0083]); and
determine whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in the sequence of measurements indexed by time (“Heart rate and vessel wall motion is detected from lower frequency variations of pulsed and continuous wave ultrasound.” [0066]; "… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]; this frequency is the heart rate; regarding the limitation "predetermined range", it is well-known in the art of medical diagnosis that a range or a threshold can be set through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). See MPEP 2144).
In addition, the rest of claim recites “wherein after a determination that the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is not present in the sequence of measurements indexed by time, the means for controlling is further configured to: iteratively increase the window of time and repeat operations of operate the means for sensing ultrasound, store in the means for storing, and determine whether the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is present until the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is determined to be present or a predetermined number of iterations is performed with no determination that the signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is present.” However, the above limitations are contingent limitations (The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04 II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). In this case, the claim recites “determine whether a signal oscillating at a rate within a predetermined range of oscillation of an internal organ of a human is present in the sequence of measurements indexed by time” first, then the later wherein clause is only required if the determining function results in the condition that the oscillating signal within a rate range is not present. This means that if such signal is present, the method or apparatus function doesn’t require the iteration steps to infringe on the claims.

Regarding claim 25, Schmitt teaches all claim limitations, as applied in claim 22, and the limitation “wherein the means for controlling is further configured to increase the window of lime by 1 second in each iteration after no signal oscillating at the rate within the predetermined range of oscillation of the internal organ of the human is determined to be present” is contingent limitation, which is not required when the signal is determined to be present (See MPEP 2111.04 II. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).


Claim 3, 10, 14, 20, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, as applied in claim 1, 12 and 22 respectively, and further in view of Lee (US 2015/0374240 A1; published on 12/31/2015).

Regarding claim 3, Schmitt teaches all claim limitations, as applied in claim 1, except wherein: the window of time has a duration of at least 3 seconds during a first transmission of the acoustic energy toward the surface of the finger.
However, in the same field of endeavor, Lee teaches wherein: the window of time has a duration of at least 3 seconds wherein: the window of time has a duration of at least 3 seconds during a first transmission of the acoustic energy toward the surface of the finger ("In practice, the window can be longer, such as 5-6 seconds, to accurately capture the heart beat period." [0066]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 10, Schmitt teaches all claim limitations, as applied in claim 1, and Schmitt further teaches wherein: the internal organ is a heart and the signal oscillating is a heart rate ("The second data representative of least one three-dimensional image of subcutaneous tissue structure, may also be used for determining … such as heart beat …" [0010]; "… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]).
Schmitt fails to explicitly teach a lower limit of the predetermined range of oscillation is 40 cycles per minute; and an upper limit of the predetermined range of oscillation is 200 cycles per minute.
However, in the same field of endeavor, Lee teaches wherein: the internal organ is a heart and the signal oscillating is a heart rate ("The heart rate sensor can be based on the use of ultrasonic …" [0032]);
a lower limit of the predetermined range of oscillating is 40 cycles per minute; and an upper limit of the predetermined range of oscillating is 200 cycles per minute (“… where a margin of error is added such as 5-10 bpm.” [0067]; "The spread sp0 is from a little more than 30 bpm {e.g., about 40 bpm. a lower bound frequency fl0 of the spread} to a little less than 220 bpm {e.g., about 210 bpm, an upper bound frequency fu0 of the spread}. " [0071]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 14, Schmitt teaches all claim limitations, as applied in claim 12, except wherein: the window of time has a duration of at least 3 seconds during a first transmission of the acoustic energy toward the surface of the finger.
However, in the same field of endeavor, Lee teaches wherein: the window of time has a duration of at least 3 seconds during a first transmission of the acoustic energy toward the surface of the finger ("In practice, the window can be longer, such as 5-6 seconds, to accurately capture the heart beat period." [0066]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 20, Schmitt teaches all claim limitations, as applied in claim 12, and Schmitt further teaches wherein: the internal organ is a heart and the signal oscillating is a heart rate ("The second data representative of least one three-dimensional image of subcutaneous tissue structure, may also be used for determining … such as heart beat …" [0010]; "… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]).
Schmitt fails to explicitly teach a lower limit of the predetermined range of oscillation is 40 cycles per minute; and an upper limit of the predetermined range of oscillation is 200 cycles per minute.
However, in the same field of endeavor, Lee teaches wherein: the internal organ is a heart and the signal oscillating is a heart rate ("The heart rate sensor can be based on the use of ultrasonic …" [0032]);
a lower limit of the predetermined range of oscillating is 40 cycles per minute; and an upper limit of the predetermined range of oscillating is 200 cycles per minute (“… where a margin of error is added such as 5-10 bpm.” [0067]; "The spread sp0 is from a little more than 30 bpm {e.g., about 40 bpm. a lower bound frequency fl0 of the spread} to a little less than 220 bpm {e.g., about 210 bpm, an upper bound frequency fu0 of the spread}. " [0071]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 24, Schmitt teaches all claim limitations, as applied in claim 22, except wherein: the window of time has a duration of at least 3 seconds during a first transmission of the acoustic energy toward the surface of the finger.
However, in the same field of endeavor, Lee teaches wherein: the window of time has a duration of at least 3 seconds during a first transmission of the acoustic energy toward the surface of the finger ("In practice, the window can be longer, such as 5-6 seconds, to accurately capture the heart beat period." [0066]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).

Regarding claim 29, Schmitt teaches all claim limitations, as applied in claim 22, and Schmitt further teaches wherein: the internal organ is a heart and the signal oscillating is the heart rate ("The second data representative of least one three-dimensional image of subcutaneous tissue structure, may also be used for determining … such as heart beat …" [0010]; "… and analyzed to determine a pattern of motion indicative of a presence and/or frequency of a heart beat …" [0083]).
Schmitt fails to explicitly teach a lower limit of the predetermined range of oscillation is 40 cycles per minute; and an upper limit of the predetermined range of oscillation is 200 cycles per minute.
However, in the same field of endeavor, Lee teaches wherein: the internal organ is a heart and the signal oscillating is a heart rate ("The heart rate sensor can be based on the use of ultrasonic …" [0032]);
a lower limit of the predetermined range of oscillating is 40 cycles per minute; and an upper limit of the predetermined range of oscillating is 200 cycles per minute (“… where a margin of error is added such as 5-10 bpm.” [0067]; "The spread sp0 is from a little more than 30 bpm {e.g., about 40 bpm. a lower bound frequency fl0 of the spread} to a little less than 220 bpm {e.g., about 210 bpm, an upper bound frequency fu0 of the spread}. " [0071]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).


Claim 6, 8, 17, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, as applied in claim 1, 12 and 22 respectively, and further in view of Hamilton (US 2015/0023561 A1; published on 01/22/2015).

Regarding claim 6, Schmitt teaches all claim limitations, as applied in claim 1, and Schmitt further teaches wherein the determining comprises: applying a low pass filter to each subdermal snapshot, to obtain each sequence of measurements indexed by time ("Although the scan aperture 40 is described as being fixed in size along x and y dimensions, a search for subcutaneous features using a variable aperture may be used … Identified areas may be identified by have pixel values {or spatial distributions} above threshold value{s} indicative of possible object detection." [0073]; high spatial distribution means less spatial variation,  this process is equivalent to low-pass filtering in the art of signal processing).
Schmitt fails to explicitly teach applying a bandpass filter to each sequence of measurements indexed by time to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof to obtain a bandpass filtered sequence for each location sampled in the finger; determining a statistical variance for each bandpass filtered sequence for each location sampled in the finger; and identifying one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger.
However, in the same field of endeavor, Hamilton teaches applying a bandpass filter to each sequence of measurements indexed by time to obtain a bandpass filtered sequence for each location sampled in the finger (“The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement …” [0023]; “The DQM may alternatively be interpreted as a tissue identifier. As mentioned above, the DQI can be used to differentiate between types of objects specifically, blood and tissue. Thus, the DQI can be used for segmentation and signal or region identification when processing the ultrasound data.” [0025]; in signal processing, the teaching of DQM/DQI is functional equivalent to the bandpass filtering to separate signal according to different values especially based on temporal variation property of signal); 
determining a statistical variance for each bandpass filtered sequence for each location sampled in the finger ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]; each filtered signal has a DQI determined which representing a statistical variance); 
identifying one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger ("The data quality metric {DQM} is preferably calculated from a parameter{s} of the speckle tracking method and is more preferably the DQI described above. The DQI is preferably represented on a 0.0 to 1.0 scale where 0.0 represents low quality data and 1.0 represents high quality data." [0023]; "Data that is not of high enough quality can be filtered from the ultrasound data … As an example of one application, the DQM, or more specifically the DQI, may be used to determine the blood-to-heart wall boundaries …" [0025]; in measuring motion especially heart rate, the blood to wall boundaries are interpreted as the active locations; signals with DQM/DQI values not characterizing the blood-to-wall boundaries are filtered out).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).

Regarding claim 8, Schmitt in view of Hamilton teaches all claim limitations, as applied in claim 6, and Hamilton further teaches wherein the identifying one or more active locations in the finger further comprises: 
ranking each location sample in the finger, based on the statistical variance of each bandpass filtered sequence generated by the bandpass filter ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]; “For example, measurements such as B-mode, velocity, strain, and strain rate may be weighted or sorted {filtered} based on the DQM.” [0025]); and 
selecting the one or more active locations which have highest statistical variances ("Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).

Regarding claim 17, Schmitt teaches all claim limitations, as applied in claim 12, and Schmitt further teaches wherein the controller is configured to determine whether the signal is present by being configured to: apply a low pass filter to each subdermal snapshot, to obtain each sequence of measurements indexed by time ("Although the scan aperture 40 is described as being fixed in size along x and y dimensions, a search for subcutaneous features using a variable aperture may be used … Identified areas may be identified by have pixel values {or spatial distributions} above threshold value{s} indicative of possible object detection." [0073]; high spatial distribution means less spatial variation,  this process is  equivalent to low-pass filtering in the art of signal processing).
Schmitt fails to explicitly teach the controller is configured to apply a bandpass filter to each sequence of measurements indexed by time to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof to obtain a bandpass filtered sequence for each location sampled in the finger; determine a statistical variance for each bandpass filtered sequence for each location sampled in the finger; and identify one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger.
However, in the same field of endeavor, Hamilton teaches to apply a bandpass filter to each sequence of measurements indexed by time to obtain a bandpass filtered sequence for each location sampled in the finger (“The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement …” [0023]; “The DQM may alternatively be interpreted as a tissue identifier. As mentioned above, the DQI can be used to differentiate between types of objects specifically, blood and tissue. Thus, the DQI can be used for segmentation and signal or region identification when processing the ultrasound data.” [0025]; in signal processing, the teaching of DQM/DQI is functional equivalent to the bandpass filtering to separate signal according to different values especially based on temporal variation property of signal); 
determine a statistical variance for each bandpass filtered sequence for each location sampled in the finger ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]; each filtered signal has a DQI determined which representing a statistical variance); 
identify one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger ("The data quality metric {DQM} is preferably calculated from a parameter{s} of the speckle tracking method and is more preferably the DQI described above. The DQI is preferably represented on a 0.0 to 1.0 scale where 0.0 represents low quality data and 1.0 represents high quality data." [0023]; "Data that is not of high enough quality can be filtered from the ultrasound data … As an example of one application, the DQM, or more specifically the DQI, may be used to determine the blood-to-heart wall boundaries …" [0025]; in measuring motion especially heart rate, the blood to wall boundaries are interpreted as the active locations; signals with DQM/DQI values not characterizing the blood-to-wall boundaries are filtered out).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).

Regarding claim 19, Schmitt in view of Hamilton teaches all claim limitations, as applied in claim 17, and Hamilton further teaches wherein the controller is configured to identify the one or more active locations in the finger ("Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality) by being configured to: 
rank each location sample in the finger, based on the statistical variance of each bandpass filtered sequence generated by the bandpass filter ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]; “For example, measurements such as B-mode, velocity, strain, and strain rate may be weighted or sorted {filtered} based on the DQM.” [0025]); and 
select the one or more active locations which have the highest statistical variances ("Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).

Regarding claim 27, Schmitt teaches all claim limitations, as applied in claim 22, and Schmitt further teaches wherein the means for controlling is configured to determine whether the signal is present by being configured to: apply a low pass filter to each subdermal snapshot to obtain each sequence of measurements indexed by time ("Although the scan aperture 40 is described as being fixed in size along x and y dimensions, a search for subcutaneous features using a variable aperture may be used … Identified areas may be identified by have pixel values {or spatial distributions} above threshold value{s} indicative of possible object detection." [0073]; high spatial distribution means less spatial variation, this process is equivalent to low-pass filtering in the art of signal processing).
Schmitt fails to explicitly teach wherein the means for controlling is configured to apply a bandpass filter to each sequence of measurements indexed by time to remove any signal that oscillates in time below a lower limit, above an upper limit, or a combination thereof to obtain a bandpass filtered sequence for each location sampled in the finger; determine a statistical variance for each bandpass filtered sequence for each location sampled in the finger; and identify one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger.
However, in the same field of endeavor, Hamilton teaches wherein the means for controlling is further configured to apply a bandpass filter to each sequence of measurements indexed by time to obtain a bandpass filtered sequence for each location sampled in the finger (“The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement …” [0023]; “The DQM may alternatively be interpreted as a tissue identifier. As mentioned above, the DQI can be used to differentiate between types of objects specifically, blood and tissue. Thus, the DQI can be used for segmentation and signal or region identification when processing the ultrasound data.” [0025]; in signal processing, the teaching of DQM/DQI is functional equivalent to the bandpass filtering to separate signal according to different values especially based on temporal variation property of signal); 
determine a statistical variance for each bandpass filtered sequence for each location sampled in the finger ("The DQM is preferably obtained from calculations related to … temporal and spatial variation {e.g., derivatives and variance} of tissue displacement, and spatial and temporal variation of correlation magnitude." [0023]; each filtered signal has a DQI determined which representing a statistical variance); 
identify one or more active locations in the finger based on the statistical variance for each bandpass filtered sequence for each location sampled in the finger ("The data quality metric {DQM} is preferably calculated from a parameter{s} of the speckle tracking method and is more preferably the DQI described above. The DQI is preferably represented on a 0.0 to 1.0 scale where 0.0 represents low quality data and 1.0 represents high quality data." [0023]; "Data that is not of high enough quality can be filtered from the ultrasound data … As an example of one application, the DQM, or more specifically the DQI, may be used to determine the blood-to-heart wall boundaries …" [0025]; in measuring motion especially heart rate, the blood to wall boundaries are interpreted as the active locations; signals with DQM/DQI values not characterizing the blood-to-wall boundaries are filtered out).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Hamilton, as applied in claim 8, and further in view of Lee and Evans et al. (US 5,417,215; published on 05/23/1995) (hereinafter "Evans").

Regarding claim 9, Schmitt in view of Hamilton teaches all claim limitations, as applied in claim 8, and Hamilton further teaches measuring a motion rate at the one or more active locations in the finger ("Data that is not of high enough quality can be filtered from the ultrasound data." [0025]; in measuring motion, high variance or activation means high quality).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the data quality metric calculation in signal processing as taught by Hamilton. Doing so would make it possible to provide an algorithm that "the noise level is reduced and the measurement improves" (see Hamilton; [0025]).
Schmitt in view of Hamilton fails to explicitly teach applying a Fourier transform to each temporal sequence corresponding to each of the one or more active locations to obtain a group of frequency domain vectors; combining the group of frequency domain vectors into a single frequency domain vector; identifying one or more peaks in the single frequency domain vector; and using the one or more peaks to determine the one of the heart rate or the respiration rate, or the combination thereof.
However, in the same field of endeavor, Lee teaches applying a Fourier transform to each temporal sequence corresponding to each location in the group, to obtain a group of frequency domain vectors ("Step 302 involves calculating a spectrum {frequency-domain signal} of the time-domain signal such as by using the Fast Fourier Transform {FFT}." [0045]); 
identifying one or more peaks in the single frequency domain vector ("Step 303 involves detecting one or more peaks in the spectrum. Step 304 involves discarding peaks having an amplitude which does not exceed a threshold." [0045]); and
using the one or more peaks to determine the heart rate (“The peak 452 may therefore be selected as the current value of the heart rate from the heart rate sensor.” [0077]; “FIG. 4I depicts an example spectrum 470 which corresponds to the spectrum 460 … In this example, the shape of the PDF is used to identify a best estimate of the current heart rate from the heart rate sensor.” [0080]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart rate measurement as taught by Schmitt with the heart rate measurement parameters as taught by Lee. Doing so would make it possible "to accurately capture the heart beat period" (see Lee; [0066]).
Schmitt in view of Hamilton and Lee fails to explicitly teach combining the group of frequency domain vectors into a single frequency domain vector.
However, in the same field of endeavor, Evans teaches combining the group of frequency domain vectors into a single frequency domain vector ("Averaging of the relative Fourier energies in selected frequency bands, as performed on the relative Fourier energies at 106, may be done in order to further reduce the effects of random fluctuations or variations among sites in a suitable small region of interest ..." Col.6, Ln.65 - Col.7, Ln.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal processing as taught by Schmitt with the signal processing of Fourier energies among sites as taught by Evans. Doing so would make it possible to "reduce the effects of random fluctuations or variations among sites in a suitable small region of interest" (see Evans; Col.6, Ln.65 - Col.7, Ln.2).


Claim 11, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, as applied in claim 1, 12 and 22 respectively, and further in view of Chang et al. (US 2018/0360329 A1; priority date on 05/31/2016) (hereinafter "Chang").

Regarding claim 11, Schmitt teaches all claim limitations, as applied in claim 1, except wherein: the internal organ is lungs and the signal oscillating is a respiration rate; a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute.
However, in the same field of endeavor, Chang teaches wherein: the internal organ is lungs and the signal oscillating is a respiration rate ("… so as to obtain the signal related to the respiration rate …" [0043]); 
a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute ("The signal is then filtered by the filter so the signal with out-of-range frequency {the frequency of normal respiration might be within the range from 0.066 Hz to 0.72 Hz} may be filtered out. Further, the filter may be a band pass filter with cutoff frequencies at 0.066 Hz and 0.72 Hz." [0041]; 0.066Hz is 3.96 cycles per minute and 0.72Hz is 43.2 cycles per minute).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic sensor as taught by Schmitt with the physiological signal sensor as taught by Chang. Doing so would make it possible to "obtain the signal related to the respiration rate" (see Chang; [0043]).

Regarding claim 21, Schmitt teaches all claim limitations, as applied in claim 12, except wherein: the internal organ is lungs and the signal oscillating is a respiration rate; a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute.
However, in the same field of endeavor, Chang teaches wherein: the internal organ is lungs and the signal oscillating a the respiration rate ("… so as to obtain the signal related to the respiration rate …" [0043]); 
a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute ("The signal is then filtered by the filter so the signal with out-of-range frequency {the frequency of normal respiration might be within the range from 0.066 Hz to 0.72 Hz} may be filtered out. Further, the filter may be a band pass filter with cutoff frequencies at 0.066 Hz and 0.72 Hz." [0041]; 0.066Hz is 3.96 cycles per minute and 0.72Hz is 43.2 cycles per minute).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic sensor as taught by Schmitt with the physiological signal sensor as taught by Chang. Doing so would make it possible to "obtain the signal related to the respiration rate" (see Chang; [0043]).

Regarding claim 30, Schmitt teaches all claim limitations, as applied in claim 22, except wherein: the internal organ is lungs and the signal oscillating is a respiration rate; a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute.
However, in the same field of endeavor, Chang teaches wherein: the internal organ is lungs and the signal oscillating is a respiration rate ("… so as to obtain the signal related to the respiration rate …" [0043]); 
a lower limit of the predetermined range of oscillation is 8 cycles per minute; and an upper limit of the predetermined range of oscillation is 40 cycles per minute ("The signal is then filtered by the filter so the signal with out-of-range frequency {the frequency of normal respiration might be within the range from 0.066 Hz to 0.72 Hz} may be filtered out. Further, the filter may be a band pass filter with cutoff frequencies at 0.066 Hz and 0.72 Hz." [0041]; 0.066Hz is 3.96 cycles per minute and 0.72Hz is 43.2 cycles per minute).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasonic sensor as taught by Schmitt with the physiological signal sensor as taught by Chang. Doing so would make it possible to "obtain the signal related to the respiration rate" (see Chang; [0043]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793